Citation Nr: 1110697	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right knee meniscectomy (right knee instability).

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative joint disease (right ankle disability).

5.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease (left ankle disability).

6.  Entitlement to an initial rating in excess of 10 percent for mechanical low back pain syndrome with degenerative changes of the lumbosacral spine (low back disability).

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to September 1968.

The case comes before the Board of Veterans' Appeals (Board) from a March 2002 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The March 2002 rating decision granted service connection for right and left ankle disabilities, and assigned separate 10 percent ratings.  In November 2002, the Veteran essentially requested increased ratings for the ankle disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also in November 2002, the Veteran requested increased ratings for his knee and low back disabilities, and entitlement to TDIU.  

A hearing at the RO before the undersigned was conducted in September 2006.  The Board remanded the claim in February 2008 for further development and consideration. 

The issues of entitlement to an increased rating for service-connected low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right knee instability is manifested by, at most, moderate lateral instability.

2.  The preponderance of the evidence shows that the Veteran's right knee arthritis is manifested by, at most, noncompensable loss of motion. 

3.  The preponderance of the evidence shows that the Veteran's left knee arthritis is manifested by, at most, noncompensable loss of motion. 

4.  The preponderance of the evidence shows that the Veteran's right ankle disability is manifested by, at most, moderate impairment of function.

5.  The preponderance of the evidence shows that the Veteran's left ankle disability is manifested by, at most, moderate impairment of function.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right knee instability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  A rating in excess of 10 percent for right knee arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010). 

3.  A rating in excess of 10 percent for left knee arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

4.  The criteria for a rating in excess of 10 percent for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2010).

5.  The criteria for a rating in excess of 10 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

Regarding the bilateral knee disability claims, the notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in October 2004, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2005 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The Veteran was provided a statement of the case, and any notice errors did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the Veteran has demonstrated actual knowledge of what was necessary to substantiate the claim.  Id., Vazquez-Flores, supra.  As both actual knowledge of the Veteran's procedural rights, and the evidence necessary to substantiate the claim, have been demonstrated and he, and those acting on his behalf, have had a meaningful opportunity to participate in the development of his claims, no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The bilateral ankle claims involve "downstream" issues, as the initial claims for service connection were granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki, supra.

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

II.  Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The appellant is not prejudiced by a decision on the claim at this time.

III.  Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran's statements regarding the severity of his service-connected disabilities are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Staged ratings are appropriate in both initial ratings claims and increased-rating claims in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Knee Disabilities

In November 2002, the Veteran requested increased ratings for his bilateral knee disabilities.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The knee can be rated under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263. 38 C.F.R. § 4.71a.  Assigning multiple ratings for the veteran's bilateral disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under Diagnostic Codes 5257 and 5003, as in this case regarding the Veteran's right knee.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  Consideration must be given to whether separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

1.  Right Knee Instability

Knee instability is rated under Diagnostic Code 5257 which provides ratings for impairment of the knee when there is evidence of slight (10 percent), moderate (20 percent), or severe (30 percent) recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran is currently rated at 20 percent despite the fact that no right knee subluxation or instability was found on February 2002 VA examination, February 2004 VA examination, April 2004 private examination, July 2005 VA examination, or March 2008 VA examination.  

The evidence is insufficient to show severe recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257.  Thus, an increased, 30 percent, rating is not warranted.  


2.  Knee Arthritis

Knee arthritis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, as in this case, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.  Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 (2005).

A VA examination was conducted in February 2002.  Right knee range of motion was 0 to 100 degrees; left knee range of motion was 0 to 110 degrees.  

A VA examination was conducted in February 2004.  Flexion of the right knee was to 110 degrees, and flexion of the left knee was to 120 degrees.  Bilateral extension of the knees were normal.  Private examination in April 2004 found right knee flexion to 85 degrees, and left knee flexion to 100 degrees.  Right knee extension was -15 degrees, and left knee extension was -5 degrees.  

A March 2005 VA physical therapy initial evaluation found right knee extension -25 degrees, and left knee extension -10 degrees.  On July 2005 VA examination, right knee flexion was -20 to 110 degrees, left knee flexion was 0 to 118 degrees.  Right knee extension was to 20 degrees and left knee extension was normal.  The November 2006 VA examination report reflects bilateral knee range of motion of 0 to 110 degrees without pain.  On March 2008 VA examination, full flexion and extension of both knees with minimal pain were noted.  

None of the medical evidence shows that any knee flexion or extension is limited to the extent necessary to meet the criteria for compensable ratings for flexion or extension.  Accordingly, the currently assigned 10 percent ratings for arthritis are proper.  See Diagnostic Code 5003, supra.  

Consideration has been given to whether higher ratings are warranted for the service-connected bilateral knee disabilities based on functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), supra.  There is no objective evidence that pain on use of either knee joint results in limitation of motion to a degree which would support a higher rating for either knee.  

The Veteran has never been diagnosed with ankylosis of either knee, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, Diagnostic Codes 5256, 5258, and 5262 are not for application.  Nor has there been any diagnosis of removal of semilunar cartilage or genu recurvatum and Diagnostic Codes 5259 and 5263 are not for application.  Significantly, there is no competent medical evidence of record indicating that either of the Veteran's knees has subluxation or lateral instability, as no subluxation or instability was found on February 2002 VA examination, February 2004 VA examination, April 2004 private examination, July 2005 VA examination, or March 2008 VA examination.  

B.  Ankle Disabilities

The Veteran was granted service connection for bilateral ankle arthritis, each ankle rated 10 percent disabling, effective January 1995.  He appeals for increased initial ratings.  

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

A VA examination was conducted in June 1995.  The examiner noted good range of motion of both ankles, with no crepitus, no instability, and good strength.  A February 2002 VA examination report noted that the Veteran had full range of motion of both ankles.  

Private examination in April 2004 found bilateral ankle dorsiflexion to 15 degrees, right ankle plantar flexion to 25 degrees, and left ankle plantar flexion to 30 degrees.

The examiner who conducted the September 2008 VA examination stated that the Veteran's bilateral ankle disabilities caused mild to moderate functional impairment.  Bilateral ankle dorsiflexion was to 20 degrees, bilateral plantar flexion to 30 degrees.  Bilateral ankle motion from 20 to 45 degrees was painful.  

Consideration has been given to whether a higher rating is warranted for the service-connected bilateral ankle disabilities based on functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), supra.  However, even considering such additional impairment, there is no suggestion of more than moderate limitation of ankle motion and increased schedular ratings are not warranted.

C.  Extra-Schedular Evaluation

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to the service-connected disabilities during the claim period, and marked interference of employment due to the disabilities at issue has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  

D.  Conclusion

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings are not warranted.  At no time during the pendency of this claim, have the disabilities been more or less disabling than as currently rated.  







ORDER

A rating in excess of 20 percent for right knee instability is denied.

A rating in excess of 10 percent for right knee arthritis denied.

A rating in excess of 10 percent for left knee arthritis is denied.

A rating in excess of 10 percent for a right ankle disability is denied.

A rating in excess of 10 percent for a left ankle disability is denied.


REMAND

The examiner who prepared the April 2008 VA neurological examination report and May 2008 addendum stated that a formal neurological examination should be conducted to resolve the issue of whether the Veteran's peripheral nerve complaints were caused by his service-connected low back disability or his nonservice-connected diabetes.  The Veteran must be afforded such examination.  

His appeal for TDIU is inextricably intertwined with this claim, inasmuch as an increased rating for the low back disability could affect the outcome of the TDIU claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. Brown, 6 Vet. App. 157 (1994).  And therefore, further consideration of this claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurological examination to determine the etiology and severity of any lower extremity neurological disability.  The claims folder must be made available to the examiner for review as part of the examination.  All indicated tests and studies should be undertaken, to include range of motion testing.  The examiner is requested to:

A).  Determine if neurological involvement involving the lumbar spine is present,

B).  If so, determine whether it is at least as likely as not caused by his service-connected low back disability (as opposed to his diabetes); and

C).  If neurological involvement involving the lumbar spine is found to be at least as likely as not the result of his service-connected low back disability, identify the nerve(s) involved and indicate whether the degree of paralysis is complete or incomplete.  If incomplete, whether the degree is moderate, moderately severe, or severe.  The examiner should also note any intervertebral disc disease, and, if so, its severity, and whether it causes incapacitating episodes (bed rest prescribed by a physician) and, if so, describe the number and duration of such episodes during the past 12 months.

A complete rationale for the opinions expressed should be included in the examination report.

2.  Readjudicate the Veteran's claim for an increased rating for a low back disability.  Then, readjudicate the claim for TDIU.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


